Citation Nr: 0623378	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  06-11 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's only service-connected disability is his 
bilateral hearing loss, which is rated as 80 percent 
disabling.

A VA examination is required to obtain a medical opinion 
regarding the effect the veteran's service-connected 
bilateral hearing loss has on his industrial capacity.  The 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Allday v. Brown, 7 
Vet. App. 517, 526 (1995).

Therefore, the Board must REMAND this case for the following:

1.  Schedule the veteran for an 
examination with an appropriate medical 
professional to determine the extent to 
which the veteran's service-connected 
bilateral hearing loss affects his 
industrial capability.  The examiner 
should render an opinion whether the 
appellant is unable to obtain and 
maintain substantial employment due 
solely to his service connected 
disability.  Age and nonservice-connected 
disabilities are not to be considered in 
the examiners' evaluation.  See 38 C.F.R. 
§ 4.19 (2005).  A complete rationale for 
any opinions expressed, positive or 
negative, must be provided.
2.  After the above actions have been 
completed, re-adjudicate the appellant's 
claim for entitlement to a total rating 
based on individual unemployability due 
to his service-connected disability.  If 
this determination remains unfavorable to 
the appellant, in any way, he and his 
representative must be furnished with an 
SSOC.  Thereafter, the appellant and his 
representative should be afforded the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


